DETAILED ACTION
In response to communications filed 12 September 2018 and the preliminary amendment filed 28 October 2018, this is the first Office action on the merits. Claims 1-5 and 11-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 11, and 16 recite the steps of
S2, correspondingly carrying out variance calculation on the performance data of a current snapshot and the performance data of a former snapshot respectively to calculate a total buffer gets data volume and a single-execution buffer gets data average volume corresponding to each SQL sentence within the preset first time; and
S3, obtaining a value sum of the total buffer gets data volume and the single-execution buffer gets data average volume of each SQL sentence, and selecting an SQL sentence to be optimized on a basis of the value sum.

These limitations, under their broadest reasonable interpretation, fall within the “Mathematical Concepts” and “Mental Processes groupings of abstract ideas. Carrying out a variance 
This judicial exception is not integrated into a practical application. Claims 1, 11, and 16 recite the additional elements of
S1, snapshotting performance data of each Structured Query Language (SQL) sentence of the database system every preset first time, and arranging and storing snapshots according to a time sequence, wherein the performance data include a number of times of executions and a buffer gets data volume.

However, these additional elements do integrate the judicial exception into a practical application, because they amount to an insignificant extra-solution activity, such as necessary data gathering. See MPEP § 2106.05(g).
In addition, claims 11 and 16 recite the additional elements of
An electronic device, comprising a memory and a processor connected with the memory, wherein the memory stores a system of optimizing a database system operated in the processor; the system of optimizing a database system operated in the processor is executed by the processor to implement following steps [analyzed above]

and

A computer readable storage medium, which stores a system of optimizing a database system, wherein the system of optimizing a database system operated in the processor is executed by the processor to implement the following steps [analyzed above].

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer. See MPEP § 2106.05(f).
Claims 2-5, 12-15, and 17-20 include limitations, which under their broadest reasonable interpretation, likewise fall within the “Mathematical Concepts” and “Mental Processes” groupings of abstract ideas. Claims 2-5, 12-15, and 17-20 do not recite any additional elements that do not fall within a grouping of abstract ideas beyond those inherited from claims 1, 11, and 16. Therefore, claims 2-5, 12-15, and 17-20 do not integrate the judicial exception into a practical application.
Considering the limitations of claims 1-5, 11-15, and 16-20 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to an insignificant extra-solution activity and/or no more than implementing the judicial exception on a generic computer. Yagoub et al. (US 2005/0125393 A1) provides evidence that snapshotting SQL performance data, as recited, was a well-understood, routine, and conventional activity, because the “AWR [Automatic Workload Repository] stores performance and system data for statements executed during a specified time period, or snapshot,” was established in the art 12 years before the effective filing date of the present invention (see Yagoub [0018]). Therefore claims 1-5 and 11-20 are not patent eligible.
Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the “computer readable storage medium,” when read In re Nuijten, 500 F. 3rd 1346 (Fed. Cir. 2007). Therefore, claim 16 is directed to non-statutory subject matter, and likewise, claims 17-20 are also non-statutory because they depend on claim 16 and can also be interpreted as being directed to a signal. See also, Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (2010).
Claims 16-20 may be amended to narrow the claims to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation “non-transitory” to read --non-transitory computer readable storage medium-- (claims 16-20, line 1).

Claim Objections
Claim 16 is objected to because of the following informalities:  “the following steps” lacks antecedent basis and should be --following steps-- (lines 3-4).
Claims 3, 13, and 18 are objected to because of the following informalities:  “the single-execution buffer gets data average volumes” appears to be a typographical error for --the single-execution buffer gets data average volume-- (claim 3, line 7).
Claims 5, 15, and 20 are objected to because of the following informalities:  “the quantity of all the SQL sentences” lacks antecedent basis and should be --a quantity of all the SQL sentences-- (claim 5, line 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4, 11-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Belknap et al. (US 2015/0081669 A1) in view of Yagoub et al. (US 2005/0125393 A1).

Regarding claim 1, Belknap teaches a method of optimizing a database system, comprising:
S1, snapshotting performance data of each Structured Query Language (SQL) sentence of the database system every preset first time, and arranging and storing snapshots according to a time sequence (see Belknap [0024], “stores . . . performance information,” where [0031]-[0032] teach a preset first time of a “day” or “hour” and arranging and storing the snapshots according to a “day” or “hour” time sequence),
wherein the performance data include a number of times of executions and a buffer gets data volume (see Belknap [0024], “frequency of execution” is a number of executions in a time period, and [0035], “buffer gets”);
S2, correspondingly carrying out variance calculation on the performance data of a current snapshot and the performance data of a former snapshot respectively to calculate statistics corresponding to each SQL sentence within the preset first time (see Belknap [0030]-[0032], a variance calculation is carried out over a current day (hour) snapshot and a former day (hour) snapshot to calculate “execution statistics”);

Belknap does not explicitly teach wherein the statistics are a total buffer gets data volume and a single-execution buffer gets data average volume.
However, Yagoub teaches wherein the statistics are a total buffer gets data volume and a single-execution buffer gets data average volume (see Yagoub [0025] and [0028], the “sum of a ranking measurement” of the “buffer gets” measurement is a total buffer gets data volume and the “averages for . . . the number of buffer gets” is a single-execution buffer gets data average volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the total buffer gets data volume and single-execution buffer gets data average volume statistics, as taught by Yagoub, with the techniques taught by Belknap, because “A need exists for a method to persistently store SQL statements and their performance information into a database as an object that can be used in a performance analysis such as a comparison of system performance between different time periods. Also, a need exists to identify high load SQL statements” (see Yagoub [0006]).

Regarding claim 11, Belknap teaches an electronic device, comprising a memory and a processor connected with the memory, wherein the memory stores a system of optimizing a 
the system of optimizing a database system operated in the processor is executed by the processor to implement following steps:
S1, snapshotting performance data of each Structured Query Language (SQL) sentence of the database system every preset first time, and arranging and storing snapshots according to a time sequence (see Belknap [0024], “stores . . . performance information,” where [0031]-[0032] teach a preset first time of a “day” or “hour” and arranging and storing the snapshots according to a “day” or “hour” time sequence),
wherein the performance data include a number of times of executions and a buffer gets data volume (see Belknap [0024], “frequency of execution” is a number of executions in a time period, and [0035], “buffer gets”);
S2, correspondingly carrying out variance calculation on the performance data of a current snapshot and the performance data of a former snapshot respectively to calculate statistics corresponding to each SQL sentence within the preset first time (see Belknap [0030]-[0032], a variance calculation is carried out over a current day (hour) snapshot and a former day (hour) snapshot to calculate “execution statistics”);
S3, obtaining a value sum of the statistics of each SQL sentence, and selecting an SQL sentence to be optimized on a basis of the value sum (see Belknap [0030]-[0032], the “high-load . . . highest cumulative values of execution statistics” is a value sum that is used to select a “particular SQL statement” to be optimized).  
Belknap does not explicitly teach wherein the statistics are a total buffer gets data volume and a single-execution buffer gets data average volume.
However, Yagoub teaches wherein the statistics are a total buffer gets data volume and a single-execution buffer gets data average volume (see Yagoub [0025] and [0028], the “sum of a ranking measurement” of the “buffer gets” measurement is a total buffer gets data volume and the “averages for . . . the number of buffer gets” is a single-execution buffer gets data average volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the total buffer gets data volume and single-execution buffer gets data average volume statistics, as taught by Yagoub, with the techniques taught by Belknap, because “A need exists for a method to persistently store SQL statements and their performance information into a database as an object that can be used in a performance analysis such as a comparison of system performance between different time periods. Also, a need exists to identify high load SQL statements” (see Yagoub [0006]).

Regarding claim 16, Belknap teaches a computer readable storage medium, which stores a system of optimizing a database system (see Belknap [0062]),
wherein the system of optimizing a database Page9 of 57system operated in the processor is executed by the processor to implement the following steps:
S1, snapshotting performance data of each Structured Query Language (SQL) sentence of the database system every preset first time, and arranging and storing snapshots according to a time sequence (see Belknap [0024], “stores . . . performance information,” where [0031]-
wherein the performance data include a number of times of executions and a buffer gets data volume (see Belknap [0024], “frequency of execution” is a number of executions in a time period, and [0035], “buffer gets”);
S2, correspondingly carrying out variance calculation on the performance data of a current snapshot and the performance data of a former snapshot respectively to calculate statistics corresponding to each SQL sentence within the preset first time (see Belknap [0030]-[0032], a variance calculation is carried out over a current day (hour) snapshot and a former day (hour) snapshot to calculate “execution statistics”);
S3, obtaining a value sum of the statistics of each SQL sentence, and selecting an SQL sentence to be optimized on a basis of the value sum (see Belknap [0030]-[0032], the “high-load . . . highest cumulative values of execution statistics” is a value sum that is used to select a “particular SQL statement” to be optimized).  
Belknap does not explicitly teach wherein the statistics are a total buffer gets data volume and a single-execution buffer gets data average volume.
However, Yagoub teaches wherein the statistics are a total buffer gets data volume and a single-execution buffer gets data average volume (see Yagoub [0025] and [0028], the “sum of a ranking measurement” of the “buffer gets” measurement is a total buffer gets data volume and the “averages for . . . the number of buffer gets” is a single-execution buffer gets data average volume).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the total buffer gets data volume and single-execution buffer gets data average volume statistics, as taught by Yagoub, with the techniques taught by Belknap, because “A need exists for a method to persistently store SQL statements and their performance information into a database as an object that can be used in a performance analysis such as a comparison of system performance between different time periods. Also, a need exists to identify high load SQL statements” (see Yagoub [0006]).

Regarding claims 2, 12, and 17, Belknap as modified teaches wherein the step S2 is replaced by:
Correspondingly carrying out variance calculation on the performance data of the current snapshot and the performance data of the former snapshot to calculate the total buffer gets data volume corresponding to each SQL sentence, a sum Page4 of 57of the total buffer gets data volumes of all the SQL sentences and the single-execution buffer gets data average volume of each SQL sentence within the preset first time (see Belknap [0030]-[0032] and Yagoub [0025] and [0028], the “overall sum” of the “buffer gets” is a sum of the total buffer gets data volumes of all the SQL sentences);

selecting an SQL sentence with a ratio greater than a preset ratio as the SQL sentence for executing the step S3 (see Yagoub [0028], an SQL sentence with a ratio greater than a “percentage P” preset ratio are selected”).  

Regarding claims 4, 14, and 19, Belknap as modified teaches wherein the step S3 comprises:
S31, carrying out a preliminary sequencing on SQL sentences according to sizes of corresponding total buffer gets data volumes, and then carrying out a secondary sequencing on the SQL sentences according to sizes of  corresponding single-execution buffer gets data average volumes, and  Page5 of 57obtaining a comprehensive sequencing of the SQL sentences based on the preliminary sequencing and the secondary sequencing (see Yagoub [0025] and [0027]-[0028], “statements can be filtered with multiple ranking measurements” teaches a preliminary and a secondary sequencing);
S32, calculating a target value corresponding to each SQL sentence by using a preset calculation rule based on the comprehensive sequencing, and selecting the SQL sentence to be optimized according to the target value (see Yagoub [0025] and [0027]-[0028], “arithmetic expression on execution statistics . . . used as the ranking filter” is a target value calculated using a preset calculation rule based on the comprehensive sequencing obtained by filtering “with multiple ranking measurements”).  

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Belknap et al. (US 2015/0081669 A1) in view of Yagoub et al. (US 2005/0125393 A1) as applied to claims 1, 11, and 16 above, and further in view of Tariq et al. (US 2018/0107711 A1).

Regarding claims 3, 13, and 18, Belknap as modified does not explicitly teach wherein after the step S2, the method comprises:
S201, analyzing whether a metric corresponding to one SQL sentence is less than or equal to a threshold or not;

However, Tariq teaches
S201, analyzing whether a metric corresponding to one SQL sentence is less than or equal to a threshold or not (see Tariq [0024], an “execution metric” corresponding to a “query” is analyzed to determine whether it is less than or equal to a “pre-selected threshold”);
S202, if YES, filtering out the SQL sentence with the metric less than or equal to the threshold, and selecting SQL sentences with the metric greater than the preset data volume as the SQL sentences for processing (see Tariq [0024], if the query does not exceed the “pre-selected threshold” it is filtered out, otherwise it is processed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to filter out SQL sentences based on an execution metric and threshold, as taught by Tariq, in combination with the techniques taught by Belknap as modified, because “statistics can be analyzed to determine the queries for which details are to be captured” (see Tariq [0012]).
Belknap as modified teaches
wherein the metric is the single-execution buffer gets data average volume and the threshold is a preset data volume (see Tariq [0024] and Yagoub [0025] and [0028], where the “execution metric” and  “pre-selected threshold,” taught by Tariq, are based on the “averages for . . . the number of buffer gets” execution statistics taught by Yagoub) ; and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Kristopher Andersen/Primary Examiner, Art Unit 2158